PER CURIAM.
The appellee, Alex Salkay, obtained a judgment against the Manor Grove Land Corporation. In proceedings supplementary to aid execution on the judgment it was determined that all of the assets of Manor Grove had been transferred to an entity known as the DLR Trust for which the American National Bank of Fort Lauder-dale was trustee. The trial court, without giving the trust an opportunity to defend, held that execution could be had against the trust assets to satisfy the judgment against Manor Grove. We believe it was error to enter such an order without requiring the joinder of the DLR Trust in the proceedings and providing the trust with an opportunity to defend the claim against its assets. See Ryan’s Furniture Exchange v. McNair, 120 Fla. 109, 162 So. 483 (1935) and B & B Drugs St. Petersburg, Inc. v. McKesson & Robbins Drug Company, 380 So.2d 1307 (Fla. 2d DCA 1980).
Accordingly, this cause is reversed and remanded with directions for further proceedings consistent herewith.
LETTS, C. J.; and ANSTEAD and HERSEY, JJ., concur.